The letters by counsel for the State Liquor Authority, dated March 16, 1979, and counsel for the petitioner, dated March 22, 1979, are deemed by the court to be an application for clarification of our memorandum decision dated March 8, 1979 [68 AD2d 821], The motion is granted. We adhere to our original' decision in all respects. We reaffirm our view that the cancellation was improper, and that suspension for 30 days was the greatest penalty that should have been imposed. We note that the alleged outstanding cancellation of petitioner’s license never took effect because of judicial stays and fell of its own weight on February 28, 1979, the date when the license expired by statutory mandate (Alcoholic Beverage Control Law, §67, subd 1, par [b]). What is now before the State Liquor Authority is an expired license which the State Liquor Authority may renew upon appropriate application (Alcoholic Beverage Control Law, § 109; State Liquor Authority Rules, 9 NYCRR 40.3 [b]). We further note that the intervening judicial proceedings delaying the application for renewal may constitute the "good cause” required to be shown by State Liquor Authority Rules (9 NYCRR 40.3 [b]). We believe that our original disposition should suffice to allow the State Liquor Authority to proceed on any renewal application as if we had reduced the penalty to a 30-day suspension. Concur —Sandler, Sullivan, Lane and Bloom, JJ.